 

Exhibit 10.3

 



Inspired Entertainment, Inc.
2016 Long-Term Incentive Plan1

 

1.     Purpose.

 

The purpose of the Plan is to assist the Company in attracting, retaining,
motivating, and rewarding certain employees, officers, directors, and
consultants of the Company and its Affiliates and promoting the creation of
long-term value for stockholders of the Company by closely aligning the
interests of such individuals with those of such stockholders. The Plan
authorizes the award of Stock- based and cash-based incentives to Eligible
Persons to encourage such Eligible Persons to expend maximum effort in the
creation of stockholder value.

 

2.     Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)   “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.

 

(b)   “Award” means any Option, award of Restricted Stock, Restricted Stock
Unit, Stock Appreciation Right, Stock-based or cash-based Performance Award, or
other Stock-based award granted under the Plan.

 

(c)    “Award Agreement” means an Option Agreement, a Restricted Stock
Agreement, an RSU Agreement, a SAR Agreement, a Performance Award Agreement, or
an agreement governing the grant of any other Stock-based Award granted under
the Plan.

 

(d)   “Board” means the Board of Directors of the Company.

 

(e)   “Cause” shall have the meaning set forth in the applicable Award Agreement
or Participant Agreement, provided that if the applicable Award Agreement or
Participant Agreement does not contain such a definition, “Cause” shall mean,
(1) the Participant’s plea of nolo contendere to, conviction of or indictment
for, any crime (whether or not involving the Company or its Affiliates) (i)
constituting a felony or (ii) that has, or could reasonably be expected to
result in, an adverse impact on the performance of the Participant’s duties to
the Service Recipient, or otherwise has, or could reasonably be expected to
result in, an adverse impact on the business or reputation of the Company or its
Affiliates, (2) conduct of the Participant, in connection with his or her
employment or service, that has resulted, or could reasonably be expected to
result, in material injury to the business or reputation of the Company or its
Affiliates, (3) any material violation of the Award Agreement, the Participation
Agreement, or any policies of the Service Recipient, including, but not limited
to, those relating to sexual harassment or the disclosure or misuse of
confidential information, or those set forth in the manuals or statements of
policy of the Service Recipient; (4) the Participant’s act(s) of gross
negligence or willful misconduct in the course of his or her employment or
service with the Service Recipient; (5) misappropriation by the Participant of
any assets or business opportunities of the Company or its Affiliates; (6)
embezzlement or fraud committed by the Participant, at the Participant’s
direction, or with the Participant’s prior actual knowledge; or (7) willful
neglect in the performance of the Participant’s duties for the Service Recipient
or willful or repeated failure or refusal to perform such duties. If, subsequent
to the Termination of a Participant for any reason other than by the Service
Recipient for Cause, it is discovered that the Participant’s employment or
service could have been terminated for Cause, such Participant’s employment or
service shall, at the discretion of the Committee, be deemed to have been
terminated by the Service Recipient for Cause for all purposes under the Plan,
and the Participant shall be required to repay to the Company all amounts
received by him or her in respect of any Award following such Termination that
would have been forfeited under the Plan had such Termination been by the
Service Recipient for Cause. For the avoidance of doubt, in the event that there
is an Award Agreement or Participant Agreement defining Cause, “Cause” shall
have the meaning provided in such agreement rather than the definition included
herein, and a Termination by the Service Recipient for Cause hereunder shall not
be deemed to have occurred unless all applicable notice and cure periods in such
Award Agreement or Participant Agreement are complied with.

 

(f)    “Change in Control” shall have the meaning set forth in the applicable
Award Agreement or Participant Agreement, provided that if the applicable Award
Agreement or Participant Agreement does not contain such a definition, “Change
in Control” shall mean:

 



(1)   a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the U.S. Securities
and Exchange Commission or similar non-U.S. regulatory agency or pursuant to a
Non-Control Transaction) whereby any “person” (as defined in Section 3(a) (9) of
the Exchange Act) or any two or more persons deemed to be one “person” (as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than the Company
or any of its Affiliates, an employee benefit plan sponsored or maintained by
the Company or any of its Affiliates (or its related trust), or any underwriter
temporarily holding securities pursuant to an offering of such securities,
directly or indirectly acquire “beneficial ownership” (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of the Company possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
securities eligible to vote in the election of the Board (the “Company Voting
Securities”);

 



 



1 Annotated to reflect information available upon the consummation of the
Business Combination (as defined herein) on December 23, 2016.

 

 



 

 

  

(2)   the date, within any consecutive twenty-four (24) month period commencing
on or after the Effective Date, upon which individuals who constitute the Board
as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual who becomes a director subsequent to the Effective Date whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such individual is named as a nominee for director,
without objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (including, but not limited
to, a consent solicitation) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board;

 

(3)   the consummation of a merger, consolidation, share exchange, or similar
form of corporate transaction involving the Company or any of its Affiliates
that requires the approval of the Company’s stockholders (whether for such
transaction, the issuance of securities in the transaction or otherwise) (a
“Reorganization”), unless immediately following such Reorganization (i) more
than fifty percent (50%) of the total voting power of (A) the corporation
resulting from such Reorganization (the “Surviving Company”) or (B) if
applicable, the ultimate parent corporation that has, directly or indirectly,
beneficial ownership of one hundred percent (100%) of the voting securities of
the Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among holders thereof immediately
prior to such Reorganization, (ii) no person, other than an employee benefit
plan sponsored or maintained by the Surviving Company or the Parent Company (or
its related trust), is or becomes the beneficial owner, directly or indirectly,
of fifty percent (50%) or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Company, or if there
is no Parent Company, the Surviving Company, and (iii) at least a majority of
the members of the board of directors of the Parent Company, or if there is no
Parent Company, the Surviving Company, following the consummation of such
Reorganization are members of the Incumbent Board at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization (any Reorganization which satisfies all of the criteria specified
in clauses (i), (ii), and (iii) above shall be a “Non-Control Transaction”); or

 

(4)   the sale or disposition, in one transaction or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” (as defined in Section 3(a)(9) of the Exchange Act) or to any two or
more persons deemed to be one “person” (as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than the Company’s Affiliates.

 

Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of fifty percent
(50%) or more of the Company Voting Securities as a result of an acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increase the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control shall then be deemed to
occur, and (y) with respect to the payment of any amount that constitutes a
deferral of compensation subject to Section 409A of the Code payable upon a
Change in Control, a Change in Control shall not be deemed to have occurred,
unless the Change in Control constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company under Section 409A(a)(2)(A)(v) of the Code. For the
avoidance of doubt, in the event that there is an Award Agreement or Participant
Agreement defining Change in Control, “Change in Control” shall have the meaning
provided in such agreement rather than the definition included herein.

 

(g)   “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time, including the rules and regulations thereunder and any successor
provisions, rules and regulations thereto.

 

(h)   “Committee” shall mean the Compensation Committee of the Board, or a
subcommittee thereof, or such other committee designated by the Board, in each
case, consisting of two or more members of the Board, each of whom is intended
to be (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act, (ii) an “outside director” within the meaning of Section 162(m) of
the Code and (iii) “independent” within the meaning of the rules of the
principal stock exchange on which the Stock is then traded.

 



2 

 

 

(i)    “Company” means Inspired Entertainment, Inc. (known prior to the
consummation of the Business Combination as Hydra Industries Acquisition Corp.),
and its successors by operation of law.

 

(j)     “Corporate Event” has the meaning set forth in Section 11(b) hereof.

 

(k)    “Data” has the meaning set forth in Section 21(f) hereof.

 

(l)    “Disability” shall have the meaning set forth in the applicable Award
Agreement or Participant Agreement, provided that if the applicable Award
Agreement or Participant Agreement does not contain such a definition,
“Disability” shall mean, the permanent and total disability of such Participant
within the meaning of Section 22(e)(3) of the Code.

 

(m)  “Disqualifying Disposition” means any disposition (including, without
limitation, any sale) of Stock acquired upon the exercise of an Incentive Stock
Option within the period that ends either (1) two years after the date on which
the Participant was granted the Incentive Stock Option or (2) one year after the
date upon which the Participant acquired the Stock subject to the Incentive
Stock Option.

 

(n)   “Effective Date” means November 17, 2016, which is the date on which the
Plan was approved by the Board.

 

(o)   “Eligible Person” means such officers, other employees, non-employee
directors, consultants, independent contractors, agents and individuals expected
to become officers, other employees, non-employee directors, consultants,
independent contractors and agents of the Company and any of its Affiliates as
the Committee in its sole discretion may select from time to time; provided that
any such prospective service providers may not receive any payment or exercise
any right relating to an Award until such Person has commenced employment or
service with the Company or its Affiliates; provided further, that (i) with
respect to any Award that is intended to qualify as a “stock right” that does
not provide for a “deferral of compensation” within the meaning of Section 409A
of the Code, the term “Affiliate” as used in this Section 2(o) shall include
only those corporations or other entities in the unbroken chain of corporations
or other entities beginning with the Company where each of the corporations or
other entities in the unbroken chain other than the last corporation or other
entity owns stock possessing at least fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
or other entities in the chain, and (ii) with respect to any Award that is
intended to be an Incentive Stock Option, the term “Affiliate” as used in this
Section 2(o) shall include only those entities that qualify as a “subsidiary
corporation” with respect to the Company within the meaning of Section 424(f) of
the Code. An employee on an approved leave of absence may be considered as still
in the employ of the Company or any of its Affiliates for purposes of
eligibility for participation in the Plan.

 

(p)   “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time, including the rules and regulations thereunder and any
successor provisions, rules and regulations thereto.

 

(q)   “Expiration Date” means, with respect to an Option or Stock Appreciation
Right, the date on which the term of such Option or Stock Appreciation Right
expires, as determined under Section 5(b) or 8(b) hereof, as applicable.

 

(r)    “Fair Market Value” means, as of any date when the Stock is listed on one
or more national securities exchanges, the closing price reported on the
principal national securities exchange on which such Stock is listed and traded
on the date of determination or, if the closing price is not reported on such
date of determination, the closing price reported on the most recent date prior
to the date of determination. If the Stock is not listed on a national
securities exchange, “Fair Market Value” shall mean the amount determined by the
Board in good faith, and in a manner consistent with Section 409A of the Code,
to be the fair market value per share of Stock.

 

(s)    “GAAP” has the meaning set forth in Section 9(f)(3) hereof.

 

(t)    “Incentive Stock Option” means an Option that meets the requirements of
Section 422 of the Code, or any successor provision, and that is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code, or any successor provision.

 

(u)   “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.

 

(v)   “Option” means a conditional right, granted to a Participant under Section
5 hereof, to purchase Stock at a specified price during a specified time period.

 

(w)  “Option Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option Award.

 

3 

 

 

(x)    “Participant” means an Eligible Person who has been granted an Award
under the Plan or, if applicable, such other Person who holds an Award.

 

(y)    “Participant Agreement” means an employment or other services agreement
between a Participant and the Service Recipient that describes the terms and
conditions of such Participant’s employment or service with the Service
Recipient and is in effect as of the date the Committee approves the grant of
the applicable Award to the Participant.

 

(z)    “Performance Award” means an Award granted to a Participant under Section
9 hereof, which Award is subject to the achievement of Performance Objectives
during a Performance Period. A Performance Award shall be designated as a
Performance Share, a Performance Unit or a Performance Cash Award at the time of
grant.

 

(aa)  “Performance Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Performance Award.

 

(bb) “Performance Cash Award” means a Performance Award which is a cash award
(for a dollar value not in excess of that set forth in Section 4(c)(1) hereof),
the payment of which is subject to the achievement of Performance Objectives
during a Performance Period. A Performance Cash Award may also require the
completion of a specified period of employment or service.

 

(cc)  “Performance Objectives” means the performance objectives established
pursuant to the Plan for Participants who have received Performance Awards.

 

(dd) “Performance Period” means the period of time designated by the Committee
over which the achievement of one or more Performance Objectives will be
measured for the purpose of determining a Participant’s right to and the payment
of an Award. Performance Periods may be of varying and overlapping duration, at
the sole discretion of the Committee.

 

(ee)  “Performance Share” means a Performance Award denominated in shares of
Stock (for the number of shares not in excess of that set forth in Section
4(c)(1) hereof) which is subject to the achievement of Performance Objectives
during a Performance Period. An Award of Performance Shares may also require the
completion of a specified period of employment or service.

 

(ff)   “Performance Unit” means a Performance Award denominated as a notional
unit representing the right to receive one share of Stock (for the number of
shares not in excess of that set forth in Section 4(c)(1) hereof) or the cash
value of one share of Stock, if so determined by the Committee and specified in
the Award Agreement, (for a dollar value not in excess of that set forth in
Section 4(c)(1) hereof) which is subject to the achievement of Performance
Objectives during a Performance Period. An Award of Performance Units may also
require the completion of a specified period of employment or service.

 

(gg)  “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
or other entity.

 

(hh)  “Plan” means the Inspired Entertainment, Inc. 2016 Long-Term Incentive
Plan, as amended from time to time.

 

(ii)   “Qualified Performance-Based Award” means an Option, Stock Appreciation
Right, or Performance Award that is intended to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

(jj)    “Restricted Stock” means Stock granted to a Participant under Section 6
hereof that is subject to certain restrictions and to a risk of forfeiture.

 

(kk)  “Restricted Stock Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of an individual
Restricted Stock Award.

 

(ll)    “Restricted Stock Unit” means a notional unit representing the right to
receive one share of Stock (or the cash value of one share of Stock, if so
determined by the Committee at the time of grant) on a specified settlement
date.

 

(mm) “RSU Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award of
Restricted Stock Units.

 

(nn) “SAR Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an individual Award of Stock
Appreciation Rights.

 

(oo)  “Securities Act” means the U.S. Securities Act of 1933, as amended from
time to time, including the rules and regulations thereunder and any successor
provisions, rules and regulations thereto.

 



4 

 

 

(pp) “Service Recipient” means, with respect to a Participant holding an Award,
either the Company or an Affiliate of the Company by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.

 

(qq) “Stock” means the common stock, par value $0.0001 per share, of the
Company, and such other securities as may be substituted for such stock pursuant
to Section 11 hereof.

 

(rr)  “Stock Appreciation Right” means a conditional right to receive an amount
equal to the value of the appreciation in the Stock over a specified period.
Stock Appreciation Rights shall be settled in Stock or, to the extent provided
in the Award Agreement, cash or a combination thereof.

 

(ss)  “Substitute Award” shall mean an award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including, without limitation, a merger, combination, consolidation or
acquisition of property or stock; provided, however, that in no event shall the
term “Substitute Award” be construed to refer to an Award made in connection
with the cancellation and repricing of an Option or Stock Appreciation Right.

 

(tt)   “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient; provided, however, that, if
so determined by the Committee at the time of any change in status in relation
to the Service Recipient (e.g., a Participant ceases to be an employee and
begins providing services as a consultant, or vice versa), such change in status
will not be deemed a Termination hereunder. Unless otherwise determined by the
Committee, in the event that the Service Recipient ceases to be an Affiliate of
the Company (by reason of sale, divestiture, spin-off, or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute the Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.
Notwithstanding anything herein to the contrary, a Participant’s change in
status in relation to the Service Recipient (for example, a change from employee
to consultant) shall not be deemed a Termination hereunder with respect to any
Awards constituting “nonqualified deferred compensation” subject to Section 409A
of the Code that are payable upon a Termination unless such change in status
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments in respect of an Award constituting nonqualified deferred
compensation subject to Section 409A of the Code that are payable upon a
Termination shall be delayed for such period as may be necessary to meet the
requirements of Section 409A(a)(2)(B)(i) of the Code. On the first business day
following the expiration of such period, the Participant shall be paid, in a
single lump sum without interest, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule
applicable to such Award.

 

3.     Administration.

 

(a)   Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to (1) select Eligible Persons to become Participants, (2) grant Awards,
(3) determine the type, number of shares of Stock subject to, other terms and
conditions of, and all other matters relating to, Awards, (4) prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, (5) construe and interpret the
Plan and Award Agreements and correct defects, supply omissions, and reconcile
inconsistencies therein, (6) subject to applicable law, suspend the right to
exercise Awards during any period that the Committee deems appropriate to comply
with applicable securities laws, and thereafter extend the exercise period of an
Award by an equivalent period of time or such shorter period required by, or
necessary to comply with, applicable law, (7) accelerate the vesting of any
outstanding Award at any time and for any reason (including, without limitation,
by taking action such that (A) any or all outstanding Options and Stock
Appreciation Rights shall become exercisable in part or in full, (B) all or a
portion of any period of restriction applicable to Restricted Stock or
Restricted Stock Units shall lapse, (C) all or a portion of the Performance
Period applicable to any outstanding Awards shall lapse, or (D) the Performance
Objectives (if any) applicable to any outstanding Award shall be deemed to be
satisfied at the target or any other level), and (8) make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any action taken by the Committee in good faith
shall be final, conclusive, and binding on all Persons, including, without
limitation, the Company, its stockholders and Affiliates, Eligible Persons,
Participants, and beneficiaries of Participants. For the avoidance of doubt, the
Board shall have the authority to take all actions under the Plan that the
Committee is permitted to take.

 



(b)   Delegation. To the extent permitted by applicable law, the Committee may
delegate to the Board, a member of the Board or an executive officer of the
Company, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions under the Plan, as the
Committee may determine to be appropriate; provided, however, that (i) the
Committee may not delegate its power and authority to the Board or any executive
officer of the Company with regard to the grant of an Award to any Person who is
a “covered employee” within the meaning of Section 162(m) of the Code or who, in
the Committee’s judgment, is likely to be a covered employee at any time during
the period an Award hereunder to such Person would be outstanding, and (ii) the
Committee may not delegate its power and authority to a member of the Board or
any executive officer of the Company with regard to the selection for
participation in this Plan of an officer, director or other Person subject to
Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an Award to such an officer, director or other Person. The Committee
may appoint agents, including employees, to assist it in administering the Plan.
Any actions taken in accordance with delegated authority pursuant to this
Section 3(b) within the scope of such delegation shall, for all purposes under
the Plan, be deemed to be an action taken by the Committee.

 



5 

 

  

(c)    Section 409A; Section 457A. The Committee shall take into account
compliance with Sections 409A and 457A of the Code in connection with any grant
of an Award under the Plan, to the extent applicable. While the Awards granted
hereunder are intended to be structured in a manner to avoid the imposition of
any penalty taxes under Sections 409A and 457A of the Code, in no event
whatsoever shall the Company or any of its Affiliates be liable for any
additional tax, interest, or penalties that may be imposed on a Participant as a
result of Section 409A or Section 457A of the Code or any damages for failing to
comply with Section 409A or Section 457A of the Code or any similar state or
local laws (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A or Section 457A of the
Code).

 

(d)   Section 162(m). Notwithstanding anything herein to the contrary, with
regard to any provision of the Plan or any Award Agreement that is intended to
comply with Section 162(m) of the Code, any action or determination by the
Committee shall be permitted only to the extent such action or determination
would be permitted under Section 162(m) of the Code. The Plan has been adopted
by the Board, with respect to Awards intended to be “performance-based” within
the meaning of Section 162(m) of the Code, to comply with the applicable
provisions of Section 162(m) of the Code, and the Plan shall be limited,
construed and interpreted in a manner so as to comply therewith.

 

(e)   Certain Limitations. Notwithstanding anything herein to the contrary, any
Award of Restricted Stock, Restricted Stock Units or Stock Appreciation Rights,
or other Stock-based Award, under the Plan (other than any Award to a
non-employee director) shall include conditions to the vesting of such Award or
the delivery of Stock thereunder that are no more favorable to the Participant
than those set forth on Annex A hereto.

 

4.     Shares Available Under the Plan; Other Limitations.

 

(a)    Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11 hereof, the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall equal1 the
lesser of (x) 3,250,000 shares of Stock or (y) 12% of the shares of Stock issued
and outstanding upon consummation of the acquisition and other transactions
contemplated by the Share Sale Agreement, dated as of July 13, 2016, as it may
be amended, by and among the Company and, inter alia, those persons identified
on Schedule I thereto (the “Business Combination”) and after giving effect to
the issuance of shares under the Plan (but not the issuance of any Earn-out
shares in connection with the Business Combination or shares issuable pursuant
to outstanding warrants). Shares of Stock delivered under the Plan shall consist
of authorized and unissued shares or previously issued shares of Stock
reacquired by the Company on the open market or by private purchase.

 

(b)   Share Counting Rules. The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double-counting (as, for
example, in the case of tandem awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award. To the extent that an Award expires or is
canceled, forfeited, settled in cash, or otherwise terminated without delivery
to the Participant of the full number of shares of Stock to which the Award
related, the undelivered shares of Stock will again be available for grant.
Shares of Stock subject to an Award under the Plan shall not again be available
for issuance under the Plan if such shares are (i) shares delivered to or
withheld by the Company to pay the withholding taxes for Awards, (ii) shares
that were subject to an Option or a Stock-settled Stock Appreciation Right and
were not issued or delivered upon the net settlement or net exercise of such
Option or Stock Appreciation Right (including, without limitation, any shares
withheld to pay the purchase price of or withholding taxes for an Option or
Stock Appreciation Right), (iii) shares delivered to the Company to pay the
purchase price related to an outstanding Option or Stock Appreciation Right or
(iv) shares repurchased by the Company on the open market with the proceeds of
an option exercise. The number of shares of Stock available for awards under the
Plan shall not be reduced by the number of shares of Stock subject to Substitute
Awards. Shares of Stock to be delivered under the Plan shall be made available
from authorized and unissued shares of Stock, or authorized and issued shares of
Stock reacquired and held as treasury shares or otherwise or a combination
thereof.

 



 

1 Number of shares available for delivery is: 2,778,818, representing 12% of
outstanding common stock under Section 4(a) calculation.

 



6 

 

  

(c)    162(m) Limitation; Director Limits; Incentive Stock Options.

 

(1)   Notwithstanding anything herein to the contrary, at all times when the
Company is subject to the provisions of Section 162(m) of the Code, (i) the
maximum number of shares of Stock with respect to which any combination of
Options, Stock Appreciation Rights, and Performance Awards, in each case and to
the extent the Award is intended to be a Qualified Performance-Based Award, may
be granted to any individual in any one calendar year shall not exceed 1,000,000
shares of Stock (subject to adjustment as provided in Section 11 hereof) and
(ii) the maximum value of the aggregate payment that any individual may receive
with respect to a Qualified Performance-Based Award that is valued in dollars in
respect of any annual Performance Period is $2,000,000.

 

(2)   The maximum value of the aggregate cash compensation that may be paid to
any non-employee director of the Company and the grant date Fair Market Value of
shares of Stock that may be granted to any non-employee director of the Company
(whether in the form of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, or other Stock-Based Award) during any one calendar year
shall not exceed $250,000.

 

(3)   No more than 3,250,0002 shares of Stock (subject to adjustment as provided
in Section 11 hereof) reserved for issuance hereunder may be issued or
transferred upon exercise or settlement of Incentive Stock Options.

 

(d)   Shares Available Under Acquired Plans. Additionally, to the extent
permitted by NASDAQ Listing Rule 5635(c) or other applicable stock exchange
rules, subject to applicable law, in the event that a company acquired by the
Company or with which the Company combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio of formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
number of shares of Stock reserved and available for delivery in connection with
Awards under the Plan; provided that Awards using such available shares shall
not be made after the date awards could have been made under the terms of such
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employed by the Company or any subsidiary of the
Company immediately prior to such acquisition or combination.

 

5.     Options.

 

(a)    General. Certain Options granted under the Plan may be intended to be
Incentive Stock Options; however, no Incentive Stock Options may be granted
hereunder following the 10th anniversary of the earlier of (i) the date the Plan
is adopted by the Board and (ii) the date the stockholders of the Company
approve the Plan. Options may be granted to Eligible Persons in such form and
having such terms and conditions as the Committee shall deem appropriate;
provided, however, that Incentive Stock Options may be granted only to Eligible
Persons who are employees of the Company or an Affiliate (as such definition is
limited pursuant to Section 2(o) hereof) of the Company. The provisions of
separate Options shall be set forth in separate Option Agreements, which
agreements need not be identical. No dividends or dividend equivalents shall be
paid on Options.

 

(b)    Term. The term of each Option shall be set by the Committee at the time
of grant; provided, however, that no Option granted hereunder shall be
exercisable after, and each Option shall expire, ten (10) years from the date it
was granted (or five years in the case of an Incentive Stock Option granted to a
10% stockholder).

 

(c)    Exercise Price. The exercise price per share of Stock for each Option
shall be set by the Committee at the time of grant and shall not be less than
the Fair Market Value on the date of grant, subject to Section 5(g) hereof in
the case of an Incentive Stock Option granted to a 10% stockholder.
Notwithstanding the foregoing, in the case of an Option that is a Substitute
Award, the exercise price per share of Stock for such Option may be less than
the Fair Market Value on the date of grant; provided, that such exercise price
is determined in a manner consistent with the provisions of Section 409A of the
Code and, if applicable, Section 424(a) of the Code.

 

(d)   Payment for Stock. Payment for shares of Stock acquired pursuant to an
Option granted hereunder shall be made in full upon exercise of the Option in a
manner approved by the Committee and set forth in the Option Agreement, which
may include any of the following payment methods: (1) in immediately available
funds in U.S. dollars, or by certified or bank cashier’s check, (2) by delivery
of shares of Stock having a value equal to the exercise price, (3) by a
broker-assisted cashless exercise in accordance with procedures approved by the
Committee, whereby payment of the Option exercise price or tax withholding
obligations may be satisfied, in whole or in part, with shares of Stock subject
to the Option by delivery of an irrevocable direction to a securities broker (on
a form prescribed by the Committee) to sell shares of Stock and to deliver all
or part of the sale proceeds to the Company in payment of the aggregate exercise
price and, if applicable, the amount necessary to satisfy the Company’s
withholding obligations, or (4) by any other means approved by the Committee
(including, without limitation, by delivery of a notice of “net exercise” to the
Company, pursuant to which the Participant shall receive the number of shares of
Stock underlying the Option so exercised reduced by the number of shares of
Stock equal to the aggregate exercise price of the Option divided by the Fair
Market Value on the date of exercise). Notwithstanding anything herein to the
contrary, if the Committee determines that any form of payment available
hereunder would be in violation of Section 402 of the Sarbanes-Oxley Act of
2002, such form of payment shall not be available.

 



 

2 Maximum is 2,778,818 (as determined under Section 4(a) above).

 



7 

 

 

(e)   Vesting. Options shall vest and become exercisable in such manner, on such
date or dates, or upon the achievement of performance or other conditions, in
each case as may be determined by the Committee and set forth in the Option
Agreement; provided, however, that notwithstanding any such vesting dates, the
Committee may in its sole discretion accelerate the vesting of any Option at any
time and for any reason. Unless otherwise specifically determined by the
Committee or in the applicable Award Agreement or Participant Agreement, the
vesting of an Option shall occur only while the Participant is employed by or
rendering services to the Service Recipient, and all vesting shall cease upon a
Participant’s Termination for any reason. If an Option is exercisable in
installments, such installments or portions thereof that become exercisable
shall remain exercisable until the Option expires, is canceled or otherwise
terminates.

 

(f)     Termination of Employment or Service. Except as provided by the
Committee in an Option Agreement, Participant Agreement or otherwise:

 

(1)   In the event of a Participant’s Termination prior to the applicable
Expiration Date for any reason other than (i) by the Service Recipient for
Cause, or (ii) by reason of the Participant’s death or Disability, (A) all
vesting with respect to such Participant’s Options outstanding shall cease, (B)
all of such Participant’s unvested Options outstanding shall terminate and be
forfeited for no consideration as of the date of such Termination, and (C) all
of such Participant’s vested Options outstanding shall terminate and be
forfeited for no consideration on the earlier of (x) the applicable Expiration
Date and (y) the date that is ninety (90) days after the date of such
Termination.

 

(2)   In the event of a Participant’s Termination prior to the applicable
Expiration Date by reason of such Participant’s death or Disability, (i) all
vesting with respect to such Participant’s Options outstanding shall cease, (ii)
all of such Participant’s unvested Options outstanding shall terminate and be
forfeited for no consideration as of the date of such Termination, and (iii) all
of such Participant’s vested Options outstanding shall terminate and be
forfeited for no consideration on the earlier of (x) the applicable Expiration
Date and (y) the date that is twelve (12) months after the date of such
Termination. In the event of a Participant’s death, such Participant’s Options
shall remain exercisable by the Person or Persons to whom such Participant’s
rights under the Options pass by will or by the applicable laws of descent and
distribution for such time as the Options would have remained exercisable had
the Participant been alive, but only to the extent that the Options were vested
at the time of such Termination.

 

(3)   In the event of a Participant’s Termination prior to the applicable
Expiration Date by the Service Recipient for Cause, all of such Participant’s
Options outstanding (whether or not vested) shall immediately terminate and be
forfeited for no consideration as of such Termination.

 

(g)    Special Provisions Applicable to Incentive Stock Options.

 

(1)   No Incentive Stock Option may be granted to any Eligible Person who, at
the time the Option is granted, owns directly, or indirectly within the meaning
of Section 424(d) of the Code, stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
parent or subsidiary thereof (a “10% stockholder”), unless such Incentive Stock
Option (i) has an exercise price of at least one hundred ten percent (110%) of
the Fair Market Value on the date of the grant of such Option and (ii) cannot be
exercised more than five (5) years after the date it is granted.

 

(2)   To the extent that the aggregate Fair Market Value (determined as of the
date of grant) of Stock for which Incentive Stock Options are exercisable for
the first time by any Participant during any calendar year (under all plans of
the Company and its Affiliates) exceeds $100,000 (or such other limit specified
in the Code), such excess Incentive Stock Options shall be treated as
Nonqualified Stock Options.

 

(3)   Each Participant who receives an Incentive Stock Option must agree to
notify the Company in writing immediately after the Participant makes a
Disqualifying Disposition of any Stock acquired pursuant to the exercise of an
Incentive Stock Option.

 



8 

 

 

6.     Restricted Stock.

 

(a)   General. Restricted Stock may be granted to Eligible Persons in such form
and having such terms and conditions as the Committee shall deem appropriate.
The provisions of separate Awards of Restricted Stock shall be set forth in
separate Restricted Stock Agreements, which agreements need not be identical.
Subject to the restrictions set forth in Section 6(b) hereof, and except as
otherwise set forth in the applicable Restricted Stock Agreement, the
Participant shall generally have the rights and privileges of a stockholder as
to such Restricted Stock, including the right to vote such Restricted Stock.
Unless otherwise set forth in a Participant’s Restricted Stock Agreement, cash
dividends and stock dividends, if any, with respect to the Restricted Stock
shall be withheld by the Company for the Participant’s account, and shall be
subject to forfeiture to the same degree as the shares of Restricted Stock to
which such dividends relate; provided, however, notwithstanding anything in the
Restricted Stock Agreement to the contrary, dividends with respect to shares of
Stock that are subject to performance-based vesting conditions, shall be
deposited with the Company and shall be subject to the same restrictions as the
shares of Stock with respect to which such distribution was made. Except as
otherwise determined by the Committee, no interest will accrue or be paid on the
amount of any cash dividends withheld.

 

(b)   Vesting and Restrictions on Transfer. Restricted Stock shall vest in such
manner, on such date or dates, or upon the achievement of performance or other
conditions, in each case as may be determined by the Committee and set forth in
a Restricted Stock Agreement; provided, however, that notwithstanding any such
vesting dates, the Committee may in its sole discretion accelerate the vesting
of any Award of Restricted Stock at any time and for any reason. Unless
otherwise specifically determined by the Committee or set forth in the
applicable Award Agreement or Participant Agreement, the vesting of an Award of
Restricted Stock shall occur only while the Participant is employed by or
rendering services to the Service Recipient, and all vesting shall cease upon a
Participant’s Termination for any reason. In addition to any other restrictions
set forth in a Participant’s Restricted Stock Agreement, the Participant shall
not be permitted to sell, transfer, pledge, or otherwise encumber the Restricted
Stock prior to the time the Restricted Stock has vested pursuant to the terms of
the Restricted Stock Agreement.

 

(c)   Termination of Employment or Service. Except as provided by the Committee
in a Restricted Stock Agreement, Participant Agreement or otherwise, in the
event of a Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock has vested, (1) all vesting with respect to such
Participant’s Restricted Stock outstanding shall cease, and (2) as soon as
practicable following such Termination, the Company shall repurchase from the
Participant, and the Participant shall sell, all of such Participant’s unvested
shares of Restricted Stock at a purchase price equal to the lesser of the (x)
Fair Market Value of the Restricted Stock as of the date of Termination or (y)
the original purchase price paid for the Restricted Stock; provided that, if the
original purchase price paid for the Restricted Stock is equal to zero dollars
($0), such unvested shares of Restricted Stock shall be forfeited to the Company
by the Participant for no consideration as of the date of such Termination.

 

7.     Restricted Stock Units.

 

(a)   General. Restricted Stock Units may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Restricted Stock Units shall be set
forth in separate RSU Agreements, which agreements need not be identical.

 

(b)   Vesting. Restricted Stock Units shall vest in such manner, on such date or
dates, or upon the achievement of performance or other conditions, in each case
as may be determined by the Committee and set forth in an RSU Agreement;
provided, however, that notwithstanding any such vesting dates, the Committee
may in its sole discretion accelerate the vesting of any Restricted Stock Unit
at any time and for any reason. Unless otherwise specifically determined by the
Committee or in the applicable Award Agreement or Participant Agreement, the
vesting of a Restricted Stock Unit shall occur only while the Participant is
employed by or rendering services to the Service Recipient, and all vesting
shall cease upon a Participant’s Termination for any reason.

 

(c)    Settlement. Restricted Stock Units shall be settled in Stock, cash, or
other property, as determined by the Committee, in its sole discretion, on the
date or dates determined by the Committee and set forth in an RSU Agreement.
Unless otherwise set forth in a Participant’s RSU Agreement, a Participant shall
not be entitled to dividends, if any, or dividend equivalents with respect to
Restricted Stock Units prior to settlement; provided, however, notwithstanding
anything in the RSU Agreement to the contrary, any dividends or dividend
equivalents with respect to RSUs that are subject to performance-based vesting
conditions shall be subject to the same restrictions as such RSUs.

 

(d)   Termination of Employment or Service. Except as provided by the Committee
in an RSU Agreement, Participant Agreement or otherwise, in the event of a
Participant’s Termination for any reason prior to the time that such
Participant’s Restricted Stock Units have been settled, (1) all vesting with
respect to such Participant’s Restricted Stock Units outstanding shall cease,
(2) all of such Participant’s unvested Restricted Stock Units outstanding shall
be forfeited for no consideration as of such Termination, and (3) any shares
remaining undelivered with respect to vested Restricted Stock Units then held by
such Participant shall be delivered in accordance with the RSU Agreement.

 



9 

 

 

8.     Stock Appreciation Rights.

 

(a)   General. Stock Appreciation Rights may be granted to Eligible Persons in
such form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Stock Appreciation Rights shall be set
forth in separate SAR Agreements, which agreements need not be identical. No
dividends or dividend equivalents shall be paid on Stock Appreciation Rights.

 

(b)   Term. The term of each Stock Appreciation Right shall be set by the
Committee at the time of grant; provided, however, that no Stock Appreciation
Right granted hereunder shall be exercisable after, and each Stock Appreciation
Right shall expire, ten (10) years from the date it was granted.

 

(c)    Base Price. The base price per share of Stock for each Stock Appreciation
Right shall be set by the Committee at the time of grant and shall not be less
than the Fair Market Value on the date of grant. Notwithstanding the foregoing,
in the case of a Stock Appreciation Right that is a Substitute Award, the base
price per share of Stock for such Stock Appreciation Right may be less than the
Fair Market Value on the date of grant; provided, that such base price is
determined in a manner consistent with the provisions of Section 409A of the
Code.

 

(d)   Vesting. Stock Appreciation Rights shall vest and become exercisable in
such manner, on such date or dates, or upon the achievement of performance or
other conditions, in each case as may be determined by the Committee and set
forth in a SAR Agreement; provided, however, that notwithstanding any such
vesting dates, the Committee may in its sole discretion accelerate the vesting
of any Stock Appreciation Right at any time and for any reason. Unless otherwise
specifically determined by the Committee or in the applicable Award Agreement or
Participant Agreement, the vesting of a Stock Appreciation Right shall occur
only while the Participant is employed by or rendering services to the Service
Recipient, and all vesting shall cease upon a Participant’s Termination for any
reason. If a Stock Appreciation Right is exercisable in installments, such
installments or portions thereof that become exercisable shall remain
exercisable until the Stock Appreciation Right expires, is canceled or otherwise
terminates.

 

(e)   Payment upon Exercise. Payment upon exercise of a Stock Appreciation Right
may be made in cash, Stock, or other property as specified in the SAR Agreement,
in each case having a value in respect of each share of Stock underlying the
portion of the Stock Appreciation Right so exercised, equal to the difference
between the base price of such Stock Appreciation Right and the Fair Market
Value of one (1) share of Stock on the exercise date. For purposes of clarity,
each share of Stock to be issued in settlement of a Stock Appreciation Right is
deemed to have a value equal to the Fair Market Value of one (1) share of Stock
on the exercise date. In no event shall fractional shares be issuable upon the
exercise of a Stock Appreciation Right, and in the event that fractional shares
would otherwise be issuable, the number of shares issuable will be rounded down
to the next lower whole number of shares, and the Participant shall not be
entitled to receive a cash payment equal to the value of such fractional share.

 

(f)    Termination of Employment or Service. Except as provided by the Committee
in a SAR Agreement, Participant Agreement or otherwise:

 

(1)   In the event of a Participant’s Termination prior to the applicable
Expiration Date for any reason other than (i) by the Service Recipient for
Cause, or (ii) by reason of the Participant’s death or Disability, (A) all
vesting with respect to such Participant’s Stock Appreciation Rights outstanding
shall cease, (B) all of such Participant’s unvested Stock Appreciation Rights
outstanding shall terminate and be forfeited for no consideration as of the date
of such Termination, and (C) all of such Participant’s vested Stock Appreciation
Rights outstanding shall terminate and be forfeited for no consideration on the
earlier of (x) the applicable Expiration Date and (y) the date that is ninety
(90) days after the date of such Termination.

 

(2)   In the event of a Participant’s Termination prior to the applicable
Expiration Date by reason of such Participant’s death or Disability, (i) all
vesting with respect to such Participant’s Stock Appreciation Rights outstanding
shall cease, (ii) all of such Participant’s unvested Stock Appreciation Rights
outstanding shall terminate and be forfeited for no consideration as of the date
of such Termination, and (iii) all of such Participant’s vested Stock
Appreciation Rights outstanding shall terminate and be forfeited for no
consideration on the earlier of (x) the applicable Expiration Date and (y) the
date that is twelve (12) months after the date of such Termination. In the event
of a Participant’s death, such Participant’s Stock Appreciation Rights shall
remain exercisable by the Person or Persons to whom such Participant’s rights
under the Stock Appreciation Rights pass by will or by the applicable laws of
descent and distribution for such time as the Stock Appreciation Rights would
have remained exercisable had the Participant been alive, but only to the extent
that the Stock Appreciation Rights were vested at the time of such Termination.

 

(3)   In the event of a Participant’s Termination prior to the applicable
Expiration Date by the Service Recipient for Cause, all of such Participant’s
Stock Appreciation Rights outstanding (whether or not vested) shall immediately
terminate and be forfeited for no consideration as of such Termination.

 



10 

 

 

9.     Performance Awards.

 

(a)    General. Performance Awards may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Performance Awards, including, without
limitation, the determination of the Committee with respect to the form of
payout of Performance Awards, shall be set forth in separate Performance Award
Agreements, which agreements need not be identical. Cash dividends and stock
dividends, if any, with respect to the Performance Shares shall be withheld by
the Company for the Participant’s account, and shall be subject to forfeiture to
the same degree as the Performance Shares to which such dividends relate and a
Participant shall not be entitled to dividends, if any, or dividend equivalents
with respect to Performance Units that are not earned and vested. Except as
otherwise determined by the Committee, no interest will accrue or be paid on the
amount of any cash dividends withheld.

 

(b)    Value of Performance Awards. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. Each
Performance Share shall represent a share of Stock as of the date of grant. Each
Performance Award Agreement in respect of any Performance Cash Award shall
specify the dollar amount payable under the Performance Cash Award. In addition
to any other non-performance terms included in the Performance Award Agreement,
the Committee shall set the applicable Performance Objectives in its discretion,
which objectives, depending on the extent to which they are met, will determine
the value and number of Performance Units or Performance Shares, or the value of
a Performance Cash Award, as the case may be, that will be paid out to the
Participant.

 

(c)    Earning of Performance Awards. Upon the expiration of the applicable
Performance Period or other non-performance-based vesting period, if longer, the
holder of a Performance Award shall be entitled to receive the following
payouts: (1) if the holder holds Performance Units or Performance Shares, payout
on the value and number of the applicable Performance Units or Performance
Shares earned by the Participant over the Performance Period, or (2) if the
holder holds a Performance Cash Award, payout on the value of the Performance
Cash Award earned by the Participant over the Performance Period, in any case,
to be determined as a function of the extent to which the corresponding
Performance Objectives have been achieved and any other non-performance-based
terms met.

 

(d)    Form and Timing of Payment of Performance Awards. Payment of earned
Performance Awards shall be as determined by the Committee and as evidenced in
the Performance Award Agreement. Subject to the terms of the Plan, the
Performance Award Agreement shall specify whether the earned Performance Units
and Performance Shares may be paid in the form of cash, Stock, or other Awards
(or in any combination thereof) equal to the value of the earned Performance
Units or Performance Shares, as the case may be, at the close of the applicable
Performance Period, or as soon as practicable after the end of the Performance
Period. Unless otherwise determined by the Committee, earned Performance Cash
Awards shall be paid in cash. Any cash, Stock, or other Awards issued in
connection with a Performance Award may be issued subject to any restrictions
deemed appropriate by the Committee.

 

(e)    Termination of Employment or Service. Except as provided by the Committee
in a Performance Award Agreement, Participant Agreement or otherwise, if, prior
to the end of an applicable Performance Period, a Participant undergoes a
Termination for any reason, all of such Participant’s Performance Awards shall
be forfeited by the Participant to the Company for no consideration, and any
shares remaining undelivered with respect to the Participant’s vested
Performance Awards will be delivered in accordance with the Award Agreement.

 

(f)     Performance Objectives.

 

(1)   Each Performance Award shall specify the Performance Objectives that must
be achieved before such Performance Award shall become earned. The Company may
also specify a minimum acceptable level of achievement below which no payment
will be made and may set forth a formula for determining the amount of any
payment to be made if performance is at or above such minimum acceptable level
but falls short of the maximum achievement of the specified Performance
Objectives.

 





11 

 

 

(2)   With respect to Qualified Performance-Based Awards and to the extent
required to comply with Section 162(m) of the Code, Performance Objectives shall
be based on specified levels of or increases in one or more of the following
business criteria (alone or in combination with any other criterion, whether
gross or net, before or after taxes, and/or before or after other adjustments,
as determined by the Committee in accordance with Section 162(m) of the Code):
(i) earnings, including, without limitation, net earnings, total earnings,
operating earnings, earnings growth, operating income, earnings before or after
taxes, earnings before or after interest, depreciation, amortization, book value
per share, tangible book value or growth in book value per share; (ii) pre-tax
income or after tax income; (iii) earnings per share (basic or diluted); (iv)
operating profit; (v) revenue, revenue growth, or rate of revenue growth; (vi)
return on assets (gross or net), return on investment, return on capital, return
on equity, or internal rates of return; (vii) returns on sales or revenues;
(viii) operating expenses; (ix) stock price appreciation; (x) cash flow
(including, but not limited to, operating cash flow and free cash flow), cash
flow return on investment (discounted or otherwise), net cash provided by
operations or cash flow in excess of cost of capital, working capital turnover;
(xii) economic value created; (xiii) cumulative earnings per share growth; (xiv)
operating margin, profit margin, or gross margin; (xv) stock price or total
stockholder return; (xvi) cost or expense targets, reductions and savings,
productivity and efficiencies; (xvii) sales or sales growth; (xviii) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, market share, geographic business expansion,
customer satisfaction, employee satisfaction, human resources management,
supervision of litigation, information technology, and goals relating to
acquisitions, divestitures or joint ventures; and (xix) to the extent that an
Award is not intended to be a Qualified Performance-Based Award, other measures
of performance selected by the Committee. Performance Objectives may be
established on a Company-wide basis, project or geographical basis or, as the
context permits, with respect to one or more business units, divisions, lines of
business or business segments, subsidiaries, products, or other operational
units or administrative departments of the Company (or any combination thereof)
or may be related to the performance of an individual Participant and may be
expressed in absolute terms, or relative or comparative to (A) current internal
targets or budgets, (B) the past performance of the Company (including, without
limitation, the performance of one or more subsidiaries, divisions, or operating
units), (C) the performance of one or more similarly situated companies, (D) the
performance of an index covering multiple companies, or (E) other external
measures of the selected performance criteria. Performance Objectives may be in
either absolute terms or relative to the performance of one or more comparable
companies or an index covering multiple companies.

 

(3)   The business criteria mentioned above (i) may be combined with cost of
capital, assets, invested capital and/or stockholders’ equity to form an
appropriate measure of performance and (ii) shall have any reasonable
definitions that the Committee may specify in accordance with Section 162(m) of
the Code. Unless specified otherwise by the Committee (i) in the Performance
Award Agreement at the time the Performance Award is granted or (ii) in such
other document setting forth the Performance Objectives at the time the
Performance Objectives are established, the Committee, in its sole discretion,
will appropriately make adjustments in the method of calculating the attainment
of Performance Objectives for a Performance Period to provide for objectively
determinable adjustments, modifications or amendments, as determined in
accordance with Generally Accepted Accounting Principles (“GAAP”), to any one or
more of the business criteria described above for one or more of the following
items of gain, loss, profit or expense: (A) determined to be extraordinary,
unusual infrequently occurring, or non-recurring in nature; (B) related to
changes in accounting principles under GAAP or tax laws; (C) related to currency
fluctuations; (D) related to financing activities (e.g., effect on earnings per
share of issuing convertible debt securities); (E) related to restructuring,
divestitures, productivity initiatives or new business initiatives; (F) related
to discontinued operations that do not qualify as a segment of business under
GAAP; (G) attributable to the business operations of any entity acquired by the
Company during the fiscal year; (H) non-operating items; and (I) acquisition or
divestiture expenses.

 

(g)   Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to a Performance
Award intended to be a Qualified Performance-Based Award, the Committee will
establish the Performance Objectives applicable to, and the formula for
calculating the amount payable under, the Performance Award no later than the
earlier of (a) the date ninety (90) days after the commencement of the
applicable Performance Period, and (b) the date on which twenty-five percent
(25%) of the Performance Period has elapsed, and in any event at a time when the
achievement of the applicable Performance Objectives remains substantially
uncertain. Prior to the payment of any compensation under a Performance Award
intended to be a Qualified Performance-Based Award, the Committee will certify
the extent to which any Performance Objectives and any other material terms
under such Performance Award have been satisfied (other than in cases where such
Performance Objectives relate solely to the increase in the value of the Stock).

 

10.   Other Stock or Cash-Based Awards.

 

The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based upon or related
to Stock or cash (including annual or long-term performance Awards payable in
cash), as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee may also grant Stock as a bonus (whether or not subject to
any vesting requirements or other restrictions on transfer), and may grant other
Awards in lieu of obligations of the Company or an Affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee. The
terms and conditions applicable to such Awards shall be determined by the
Committee and evidenced by Award Agreements, which agreements need not be
identical.

 



12 

 

 

11.   Adjustment for Recapitalization, Merger, etc.

 

(a)    Capitalization Adjustments. The aggregate number of shares of Stock that
may be delivered in connection with Awards (as set forth in Section 4 hereof),
the numerical share limits in Section 4 hereof, the number of shares of Stock
covered by each outstanding Award, and the price per share of Stock underlying
each such Award shall be equitably and proportionally adjusted or substituted by
the Committee as to the number, price, or kind of a share of Stock or other
consideration subject to such Awards in the event of any equity restructuring
(within the meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation—Stock Compensation, or any successor or
replacement accounting standard) that causes the per share value of Stock to
change, such as stock dividends, recapitalizations through extraordinary cash
dividends, stock splits, and reverse stock splits, occurring after the date of
grant of any such Award; provided, however, that any such adjustments to be made
in the case of outstanding Options and Stock Appreciation Rights shall be made
without an increase in the aggregate purchase price or base price and in
accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including, without limitation, a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the previous sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of Participants. The decision of the Committee
regarding any such adjustments shall be final, binding and conclusive.

 

(b)   Corporate Events. Notwithstanding the foregoing, except as provided by the
Committee in an Award Agreement, Participant Agreement or otherwise, in
connection with a Change in Control or the reorganization, dissolution or
liquidation of the Company (each, a “Corporate Event”), the Committee may, in
its discretion, provide for any one or more of the following:

 

(1)   The assumption or substitution of any or all Awards in connection with
such Corporate Event, in which case the Awards shall be subject to the
adjustment set forth in subsection (a) above, and to the extent that such Awards
are Performance Awards or other Awards that vest subject to the achievement of
Performance Objectives or similar performance criteria, such Performance
Objectives or similar performance criteria shall be adjusted appropriately to
reflect the Corporate Event;

 

(2)   The acceleration of vesting of any or all Awards not assumed or
substituted in connection with such Corporate Event, subject to the consummation
of such Corporate Event; provided that any Performance Awards or other Awards
that vest subject to the achievement of Performance Objectives or similar
performance criteria will be deemed earned based on actual performance through
the date of the Corporate Event or (ii) at the target level (or if no target is
specified, the maximum level), in the event actual performance cannot be
measured through the date of the Corporate Event, in each case, with respect to
any unexpired Performance Periods or Performance Periods for which satisfaction
of the Performance Objectives or other material terms for the applicable
Performance Period has not been certified by the Committee prior to the date of
the Corporate Event;

 

(3)   The cancellation of any or all Awards (whether vested or unvested) as of
the consummation of such Corporate Event, together with the payment to the
Participants holding Awards (whether vested or unvested) so canceled of an
amount in respect of cancellation equal to the amount payable pursuant to any
Performance Cash Award or, with respect to other Awards, an amount based upon
the per-share consideration being paid for the Stock in connection with such
Corporate Event, less, in the case of Options, Stock Appreciation Rights, and
other Awards subject to exercise, the applicable exercise, base or purchase
price; provided, however, that holders of Options, Stock Appreciation Rights,
and other Awards subject to exercise shall be entitled to consideration in
respect of cancellation of such Awards only if the per-share consideration less
the applicable exercise, base or purchase price is greater than zero dollars
($0), and to the extent that the per-share consideration is less than or equal
to the applicable exercise, base or purchase price, such Awards shall be
canceled for no consideration;

 

(4)   The cancellation of any or all Options, Stock Appreciation Rights and
other Awards subject to exercise (whether vested or unvested) as of the
consummation of such Corporate Event; provided that all Options, Stock
Appreciation Rights and other Awards to be so canceled pursuant to this
paragraph (4) shall first become exercisable for a period of at least ten (10)
days prior to such Corporate Event (whether vested or unvested), with any
exercise during such period of any unvested Options, Stock Appreciation Rights
or other Awards to be (A) contingent upon and subject to the occurrence of the
Corporate Event, and (B) effectuated by such means as are approved by the
Committee; and

 

(5)   The replacement of any or all Awards (other than Awards that are intended
to qualify as “stock rights” that do not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code) with a cash
incentive program that preserves the economic value of the Awards so replaced
(determined as of the consummation of the Corporate Event), with subsequent
payment of cash incentives subject to the same vesting conditions and payment
terms as applicable to the Awards so replaced.

 



13 

 

 

Payments to holders pursuant to paragraph (3) above shall be made in cash or, in
the sole discretion of the Committee, and to the extent applicable, in the form
of such other consideration necessary for a Participant to receive property,
cash, or securities (or a combination thereof) as such Participant would have
been entitled to receive upon the occurrence of the transaction if the
Participant had been, immediately prior to such transaction, the holder of the
number of shares of Stock covered by the Award at such time (less any applicable
exercise or base price). In addition, in connection with any Corporate Event,
prior to any payment or adjustment contemplated under this subsection (b), the
Committee may require a Participant to (A) represent and warrant as to the
unencumbered title to his or her Awards, (B) bear such Participant’s pro-rata
share of any post-closing indemnity obligations, and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of Stock, and (C) deliver
customary transfer documentation as reasonably determined by the Committee. The
Committee need not take the same action or actions with respect to all Awards or
portions thereof or with respect to all Participants. The Committee may take
different actions with respect to the vested and unvested portions of an Award.

 

(c)   Fractional Shares. Any adjustment provided under this Section 11 may, in
the Committee’s discretion, provide for the elimination of any fractional share
that might otherwise become subject to an Award. No cash settlements shall be
made with respect to fractional shares so eliminated.

 

12.   Use of Proceeds.

 

The proceeds received from the sale of Stock pursuant to the Plan shall be used
for general corporate purposes.

 

13.   Rights and Privileges as a Stockholder.

 

Except as otherwise specifically provided in the Plan, no Person shall be
entitled to the rights and privileges of Stock ownership in respect of shares of
Stock that are subject to Awards hereunder until such shares have been issued to
that Person.

 

14.   Transferability of Awards.

 

Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the applicable laws of descent and
distribution, and to the extent subject to exercise, Awards may not be exercised
during the lifetime of the grantee other than by the grantee. Notwithstanding
the foregoing, except with respect to Incentive Stock Options, Awards and a
Participant’s rights under the Plan shall be transferable for no value to the
extent provided in an Award Agreement or otherwise determined at any time by the
Committee and to the extent permitted by applicable law.

 

15.   Employment or Service Rights.

 

No individual shall have any claim or right to be granted an Award under the
Plan or, having been selected for the grant of an Award, to be selected for the
grant of any other Award. Neither the Plan nor any action taken hereunder shall
be construed as giving any individual any right to be retained in the employ or
service of the Company or an Affiliate of the Company. Except as provided
otherwise in an Award Agreement, for purposes of the Plan, references to
employment by the Company shall also mean employment by an Affiliate of the
Company, and references to employment shall include service as a non-employee
director, consultant, independent contractor or agent.

 

16.   Compliance with Laws.

 

The obligation of the Company to deliver Stock upon issuance, vesting, exercise,
or settlement of any Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale with the U.S.
Securities and Exchange Commission pursuant to the Securities Act (or with a
similar non-U.S. regulatory agency pursuant to a similar law or regulation) or
unless the Company has received an opinion of counsel, satisfactory to the
Company, that such shares may be offered or sold without such registration
pursuant to an available exemption therefrom and the terms and conditions of
such exemption have been fully complied with. The Company shall be under no
obligation to register for sale or resale under the Securities Act any of the
shares of Stock to be offered or sold under the Plan or any shares of Stock to
be issued upon exercise or settlement of Awards. If the shares of Stock offered
for sale or sold under the Plan are offered or sold pursuant to an exemption
from registration under the Securities Act, the Company may restrict the
transfer of such shares and may legend the Stock certificates representing such
shares in such manner as it deems advisable to ensure the availability of any
such exemption.

 



14 

 

 

17.   Withholding Obligations.

 

As a condition to the issuance, vesting, exercise, or settlement of any Award
(or upon the making of an election under Section 83(b) of the Code), the
Committee may require that a Participant satisfy, through deduction or
withholding from any payment of any kind otherwise due to the Participant, or
through such other arrangements as are satisfactory to the Committee, the
minimum amount of all federal, state, and local income and other taxes of any
kind required or permitted to be withheld in connection with such issuance,
vesting, exercise, or settlement (or election). The Committee, in its
discretion, may permit shares of Stock to be used to satisfy tax withholding
requirements, and such shares shall be valued at their Fair Market Value as of
the issuance, vesting, exercise, or settlement date of the Award, as applicable;
provided, however, that the aggregate Fair Market Value of the number of shares
of Stock that may be used to satisfy tax withholding requirements may not exceed
the minimum statutorily required withholding amount with respect to such Award
(unless the Committee determines, in its discretion, that a greater number of
shares of Stock may be used to satisfy tax withholding requirements without
resulting in adverse accounting treatment under Financial Accounting Standards
Board Accounting Standards Codification Topic 718 (or any successor
pronouncement thereto)).

 

18.   Amendment of the Plan or Awards.

 

(a)    Amendment of Plan. The Board or the Committee may amend the Plan at any
time and from time to time.

 

(b)   Amendment of Awards. The Board or the Committee may amend the terms of any
one or more Awards at any time and from time to time.

 

(c)    Stockholder Approval; No Material Impairment. Notwithstanding anything
herein to the contrary, no amendment to the Plan or any Award shall be effective
without stockholder approval to the extent that such approval is required
pursuant to applicable law or the applicable rules of each national securities
exchange on which the Stock is listed. Additionally, no amendment to any Award
shall materially impair a Participant’s rights under any outstanding Award
unless the Participant consents in writing (it being understood that no action
taken by the Board or the Committee that is expressly permitted under the Plan,
including, without limitation, any actions described in Section 11 hereof, shall
constitute an amendment to the Plan or an Award for such purpose).
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, and without an affected Participant’s consent, the Board or the Committee
may amend the terms of the Plan or any one or more Awards from time to time as
necessary to bring such Awards into compliance with applicable law, including,
without limitation, Section 409A of the Code.

 

(d)    No Repricing of Awards Without Stockholder Approval. Notwithstanding
subsection (a) or (b) above, or any other provision of the Plan, the repricing
of Awards shall not be permitted without stockholder approval. For this purpose,
a “repricing” means any of the following (or any other action that has the same
effect as any of the following): (1) changing the terms of an Award to lower its
exercise or base price (other than on account of capital adjustments resulting
from share splits, etc., as described in Section 11(a) hereof), (2) any other
action that is treated as a repricing under GAAP or applicable stock exchange
rules, and (3) repurchasing for cash or canceling an Award in exchange for
another Award at a time when its exercise or base price is greater than the Fair
Market Value of the underlying Stock, unless the cancellation and exchange
occurs in connection with an event set forth in Section 11(b) hereof.

 

19.   Termination or Suspension of the Plan.

 

The Board or the Committee may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the stockholders of the Company approve the Plan. No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated; provided, however, that following any suspension or termination of
the Plan, the Plan shall remain in effect for the purpose of governing all
Awards then outstanding hereunder until such time as all Awards under the Plan
have been terminated, forfeited, or otherwise canceled, or earned, exercised,
settled, or otherwise paid out, in accordance with their terms.

 

20.   Effective Date of the Plan.

 

The Plan is effective as of the Effective Date, subject to (a) stockholder
approval of the Plan3 and (b) consummation of the Business Combination4.

 

21.   Miscellaneous.

 

(a)    Certificates. Stock acquired pursuant to Awards granted under the Plan
may be evidenced in such a manner as the Committee shall determine. If
certificates representing Stock are registered in the name of the Participant,
the Committee may require that (1) such certificates bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Stock,
(2) the Company retain physical possession of the certificates, and (3) the
Participant deliver a stock power to the Company, endorsed in blank, relating to
the Stock. Notwithstanding the foregoing, the Committee may determine, in its
sole discretion, that the Stock shall be held in book-entry form rather than
delivered to the Participant pending the release of any applicable restrictions.

 



 





3 Stockholder approval obtained December 22, 2016. 

4 Business Combination was consummated December 23, 2016.

  



15 

 

 

(b)   Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.

 

(c)    Corporate Action Constituting Grant of Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Committee, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Committee
consents, resolutions or minutes) documenting the corporate action constituting
the grant contain terms (e.g., exercise price, vesting schedule or number of
shares of Stock) that are inconsistent with those in the Award Agreement as a
result of a clerical error in connection with the preparation of the Award
Agreement, the corporate records will control and the Participant will have no
legally binding right to the incorrect term in the Award Agreement.

 

(d)   Awards Subject to Clawback. Except to the extent prohibited by law, the
Awards granted under this Plan and any cash payment or Shares delivered pursuant
to an Award are subject to forfeiture, recovery by the Company or other action
pursuant to the applicable Award Agreement, Participant Agreement or any
clawback or recoupment policy which the Company may adopt from time to time,
including, without limitation, any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law;
provided, however, except as otherwise required by applicable law, the
applicable clawback or recoupment policy with respect to an Award shall be the
policy that was in effect on the date of grant with respect to such Award.

 

(e)    Non-Exempt Employees. If an Option is granted to an employee of the
Company or any of its Affiliates in the United States who is a non-exempt
employee for purposes of the Fair Labor Standards Act of 1938, as amended, the
Option will not be first exercisable for any shares of Stock until at least six
(6) months following the date of grant of the Option (although the Option may
vest prior to such date). Consistent with the provisions of the Worker Economic
Opportunity Act, (1) if such employee dies or suffers a Disability, (2) upon a
Corporate Event in which such Option is not assumed, continued, or substituted,
(3) upon a Change in Control, or (4) upon the Participant’s retirement (as such
term may be defined in the applicable Award Agreement or a Participant
Agreement, or, if no such definition exists, in accordance with the Company’s
then current employment policies and guidelines), the vested portion of any
Options held by such employee may be exercised earlier than six (6) months
following the date of grant. The foregoing provision is intended to operate so
that any income derived by a non-exempt employee in connection with the exercise
or vesting of an Option will be exempt from his or her regular rate of pay. To
the extent permitted and/or required for compliance with the Worker Economic
Opportunity Act to ensure that any income derived by a non-exempt employee in
connection with the exercise, vesting or issuance of any shares under any other
Award will be exempt from such employee’s regular rate of pay, the provisions of
this Section 21(e) will apply to all Awards.

 

(f)    Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this Section 21(f) by
and among, as applicable, the Company and its Affiliates for the exclusive
purpose of implementing, administering, and managing the Plan and Awards and the
Participant’s participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of all Awards (the “Data”). In addition to
transferring the Data amongst themselves as necessary for the purpose of
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan, the Company and its Affiliates may each
transfer the Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country and any
given recipient’s country may have different data privacy laws and protections.
By accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the purposes of assisting the Company in the implementation, administration, and
management of the Plan and Awards and the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Company or the Participant may elect
to deposit any shares of Stock. The Data related to a Participant will be held
only as long as is necessary to implement, administer, and manage the Plan and
Awards and the Participant’s participation in the Plan. A Participant may, at
any time, view the Data held by the Company with respect to such Participant,
request additional information about the storage and processing of the Data with
respect to such Participant, recommend any necessary corrections to the Data
with respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative. The Company may cancel the Participant’s eligibility
to participate in the Plan, and in the Committee’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents described herein. For more information on the consequences of refusal
to consent or withdrawal of consent, Participants may contact their local human
resources representative.

 



16 

 

 

(g)   Participants Outside of the United States. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then a
resident, or is primarily employed or providing services, outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then a resident or primarily employed or
providing services, or so that the value and other benefits of the Award to the
Participant, as affected by non–U.S. tax laws and other restrictions applicable
as a result of the Participant’s residence, employment, or providing services
abroad, shall be comparable to the value of such Award to a Participant who is a
resident, or is primarily employed or providing services, in the United States.
An Award may be modified under this Section 21(g) in a manner that is
inconsistent with the express terms of the Plan, so long as such modifications
will not contravene any applicable law or regulation or result in actual
liability under Section 16(b) of the Exchange Act for the Participant whose
Award is modified. Additionally, the Committee may adopt such procedures and
sub-plans as are necessary or appropriate to permit participation in the Plan by
Eligible Persons who are non–U.S. nationals or are primarily employed or
providing services outside the United States.

 

(h)   Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
of its Affiliates is reduced (for example, and without limitation, if the
Participant is an employee of the Company and the employee has a change in
status from a full-time employee to a part-time employee) after the date of
grant of any Award to the Participant, the Committee has the right in its sole
discretion to (i) make a corresponding reduction in the number of shares of
Stock subject to any portion of such Award that is scheduled to vest or become
payable after the date of such change in time commitment, and (ii) in lieu of or
in combination with such a reduction and to the extent permitted by Section 409A
of the Code, extend the vesting or payment schedule applicable to such Award. In
the event of any such reduction, the Participant will have no right with respect
to any portion of the Award that is so reduced or extended.

 

(i)     No Liability of Committee Members, etc. Neither any member of the
Committee nor any of the Committee’s permitted delegates shall be liable
personally by reason of any contract or other instrument executed by such member
or on his or her behalf in his or her capacity as a member of the Committee or a
delegate or for any mistake of judgment made in good faith, and the Company
shall indemnify and hold harmless each member of the Committee and each other
employee, officer, or director of the Company to whom any duty or power relating
to the administration or interpretation of the Plan may be allocated or
delegated, against all costs and expenses (including, without limitation,
counsel fees) and liabilities (including, without limitation, sums paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan, unless arising out of such Person’s own fraud or willful
misconduct; provided, however, that approval of the Board shall be required for
the payment of any amount in settlement of a claim against any such Person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such Persons may be entitled under the Company’s
certificate or articles of incorporation or by-laws, each as may be amended from
time to time, as a matter of law, or otherwise, or any power that the Company
may have to indemnify them or hold them harmless.

 

(j)     Payments Following Accidents or Illness. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such Person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative) may, if
the Committee so directs the Company, be paid to his or her spouse, child, or
other relative, an institution maintaining or having custody of such Person, or
any other Person deemed by the Committee to be a proper recipient on behalf of
such Person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

 

(k)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware without reference to the
principles of conflicts of laws thereof.

 

(l)     Electronic Delivery. Any reference herein to a “written” agreement or
document or “writing” will include any agreement or document delivered
electronically or posted on the Company’s intranet (or other shared electronic
medium controlled or authorized by the Company to which the Participant has
access) to the extent permitted by applicable law.

 

(m)   Funding. No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company be required to maintain
separate bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees and service providers under general law.

 

(n)    Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any Person or Persons other than such member.

 



17 

 

 

(o)   Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

* * *

 



18 

 

 



ANNEX A

 

Vesting Dates and Conditions; Acceleration

Vesting. Each grant of Restricted Stock and Restricted Stock Units will be
subject to the following vesting conditions (in each case, subject to the
Participant’s continued employment or service on each applicable vesting date
except as otherwise provided below in respect of certain accelerated vesting):

 

  ●

One third (1/3rd) of the award will vest on the First Anniversary (as defined
below) (the “First Tranche”), provided that a period of at least thirty (30)
consecutive trading days has elapsed during which period the average of the
closing prices for the Company’s common stock was equal to or greater than the
First Tranche Price Threshold (as defined below). If the foregoing condition is
not satisfied on such anniversary date, then the First Tranche will vest
immediately on the first date thereafter such condition is satisfied.

 

  ●

An additional one-third (1/3rd) of the award will vest on the Second Anniversary
(as defined below) (the “Second Tranche”), provided that a period of at least
thirty (30) consecutive trading days has elapsed during which period the average
of the closing prices for the Company’s common stock was equal to or greater
than the Second Tranche Price Threshold (as defined below). (For the avoidance
of doubt, and for illustration purposes, if the Second Tranche Price Threshold
is achieved within the first 90 days after the Closing Date, the Second Tranche
will not vest until the actual date of the Second Anniversary.) If the foregoing
condition is not satisfied on such anniversary date, then the Second Tranche
will vest immediately on the first date thereafter such condition is satisfied.

 

  ●

The final one-third (1/3rd) of the award will vest on the Third Anniversary (as
defined below) (the “Third Tranche”), provided that a period of at least thirty
(30) consecutive trading days has elapsed during which period the average of the
closing prices for the Company’s common stock was equal to or greater than the
Third Tranche Price Threshold (as defined below). (For the avoidance of doubt,
and for illustration purposes, if the Third Tranche Price Threshold is achieved
within the first 180 days after the Closing Date, the Third Tranche will not
vest until the actual date of the Third Anniversary.) If the foregoing condition
is not satisfied on such anniversary date, then the Third Tranche will vest
immediately on the first date thereafter such condition is satisfied.

 

  ●

Unless otherwise provided in the applicable Award Agreement, any tranche that
has not vested as of the fifth anniversary after the Closing Date will be
immediately forfeited.

 

  Consultants. Notwithstanding the foregoing, if a Consultant’s consulting
contract with the Company (or any of its subsidiaries or affiliates) terminates
due to the expiration of the consulting term, provided that the Consultant has
not breached such consulting contract and has not been terminated for cause, the
tranche (if any) that is eligible to vest on the immediately succeeding
anniversary of the Closing Date will remain eligible to vest on such anniversary
date if the applicable tranche price threshold is satisfied by such anniversary
date. This provision shall only apply to a Consultant who has completed at least
60 billing days during the 12-month period preceding and ending on such
anniversary date, and shall not apply to awards with respect to any more than
50,000 shares in the aggregate.      

Accelerated Vesting on Change in Control. Upon a Change in Control, each then
outstanding and unvested tranche will fully vest immediately prior to such
change in control, provided that the Change in Control consideration per share
is not less than the applicable tranche price threshold. For purposes of
determining the Change in Control consideration per share amount, all earnout,
escrowed and/or heldback amounts not paid at the consummation of such Change in
Control shall be taken into account.

 

Certain Accelerated Vesting Upon Termination. The applicable Award Agreement may
provide that in the event of a Participant’s termination of employment or
service with the Company (or any of its subsidiaries or affiliates) by:

 

(1) reason of death or disability; 

(2) termination by the Company (or any of its subsidiaries or affiliates)
without Cause; or 

(3) termination by the Participant for Good Reason,

 

the unvested portion of any outstanding award will not be forfeited but will
remain eligible to vest on the occurrence of the vesting dates described above
(including on a Change in Control), in each case, subject to achievement of the
applicable tranche price threshold(s), as if the Participant’s employment or
service had not been terminated.

 

Applicable

Definitions

 

“Closing Date” means the date of consummation of the Business Combination.

 

“First Anniversary” means the date that is the first anniversary of the Closing
Date.

 

“First Tranche Price Threshold” means $12.50 per share.

 

“Second Anniversary” means the date that is the second anniversary of the
Closing Date.

 

“Second Tranche Price Threshold” means $15.00 per share.

 

“Third Anniversary” means the date that is the third anniversary of the Closing
Date.

 

“Third Tranche Price Threshold” means $17.50 per share.



 

19

 

